Proceeding pursu*907ant to CPLR article 78, inter alia, in the nature of mandamus to vacate a judgment of the Supreme Court, Dutchess County, dated September 29, 2010, entered in a proceeding entitled Matter of People of State of New York v Veleanu, under index No. 6326/09. Motion by the respondent Attorney General of the State of New York pursuant to CPLR 3211 (a) to dismiss the petition.
Ordered that the motion is denied, without costs or disbursements; and it is further,
Adjudged that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act, and only where there exists a clear legal right to the relief sought (see Matter of Legal Aid Socy. of Sullivan County v Scheinman, 53 NY2d 12, 16 [1981]). The petitioner has failed to demonstrate a clear legal right to the relief sought. Eng, P.J., Chambers, Roman and Miller, JJ., concur.